Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


   STATIC MEDIA LLC,                               Case No.: 0:19-cv-60270-RKA
         Plaintiff
   vs.
   OJ COMMERCE, LLC,
         Defendant
   _________________________________           /
   DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL PLAINTIFF’S
                          INITIAL DISCLOSURES

         Defendant OJ Commerce, LLC replies to Plaintiff Static Media, LLC opposition to

  Defendant’s motion to compel [D.E. 42], with the following.

         Plaintiff has taken a path throughout this entire litigation process to make up its own rules

  of civil procedure, and openly defy, violate, and completely disregard this Court’s orders, and the

  rules of civil procure. Such behavior is extremely prejudicial to Defendant, and can only be

  stopped by granting Defendant’s motion to compel.

    I.   Plaintiff’s response should be stricken as untimely


         On October 16, 2019, this Honorable Court issued an order, [D.E. 28], defining the

  procedure for discovery disputes, that parties “shall follow Magistrate Judge Hunt’s standard

  discovery procedures.” ​Id. ​at 4. Pursuant to Section D of Magistrate Judge Hunts standard

  discovery order, “The response [to a discovery motion] shall be filed on or before the fifth

  business day following the date the motion was filed.”


         Here, Defendant filed its motion to compel on December 16, 2019, [D.E. 36]. Pursuant

  to Magistrate Judge Hunt’s standard discovery procedures, Plaintiff’s response was due on

  December 23, 2019. Instead, Plaintiff made up its own deadlines, and filed an untimely response


                                            Page # 1 of 6
Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 2 of 6



  on December 30, 7 days late, without leave of court, and without providing any valid excuse.


          This is not the first time Plaintiff openly defied this Court orders, Plaintiff refused to

  cooperate into selecting a mediator by November 6, 2019, [D.E. 28 at 1; D.E. 36 at 2], and

  Plaintiff unilaterally decided to stay discovery until January 10, when in fact it was due by

  October 24, 2019.


          Plaintiff’s entire response to Defendant’s motion to compel must be stricken, because

  Plaintiff failed to file a timely response, failed to request leave of court for an extension, failed to

  notify counsel that it will file a late response, and provided no excuse for its neglect to file an

  untimely response. ​See McDuffie v. Broward County, Florida​, 654 Fed. Appx. 408, 412 (11th

  Cir. 2016)(“the district court did not abuse its discretion in striking [Plaintiff]’s response as

  untimely. [Plaintiff] does not dispute that her response ... was ... late and filed without leave of

  the court. The record also shows that [Plaintiff]’s counsel never requested an extension of time

  before filing the late response … or otherwise notified either the court or opposing counsel that

  she would be late. Furthermore, when she filed the response, [Plaintiff] did not assert that her

  late filing should be excused due to excusable neglect.”);         ​Pollo Campestre, S.A. de C.V. v.

  Campero, Inc.,​ 19-20001-CIV, 2019 WL 3752575, at *3 (S.D. Fla. Aug. 8, 2019)(“We begin

  with the well-settled principle that deadlines are not meant to be aspirational and attorneys must

  take responsibility for the obligations to which they committed and get the work done by the

  deadline. Indeed, a district court must be able to exercise its managerial power to maintain

  control over its docket and, absent good cause for an extension, the Court’s deadlines must be

  enforced to ensure fairness to all sides. As such, a Court’s refusal to consider an untimely timely

  motion is not an abuse of discretion.”)(internal quotation and citation omitted)(citing ​Martinez v.


                                              Page # 2 of 6
Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 3 of 6



  Palm Bay Police Dep't,​ 2006 WL 1933812, at *1 (M.D. Fla. July 11, 2006) (striking plaintiff’s

  response to defendants' motion for summary judgment where the response was filed three days

  late); ​United Nat. Ins. Co. v. Owl’s Nest of Pensacola Beach, Inc.,​ 2006 WL 1653380, at *3

  (N.D. Fla. June 8, 2006) (declining to consider plaintiff’s response to defendant’s summary

  judgment motion because the response was filed three days late “without [plaintiff]

  acknowledging the lateness of his filing or seeking leave of court to file out of time”)).


   II.   Plaintiff failed to establish a trade secret privilege


         Plaintiff’s assertion that its royalty agreements are protected by a trade secret privilege

  must be rejected, because Plaintiff failed to meet its burden to establish such a privilege.

  Pursuant to Fed. R. Civ. P. 26(b)(5), a party asserting a privilege, must


                 describe the nature of the documents, communications, or tangible things not
                 produced or disclosed--and do so in a manner that, without revealing information
                 itself privileged or protected, will enable other parties to assess the claim.
         “A privilege log must contain, ​inter alia,​ an index of the documents or materials

  withheld, as well as the author, recipient, subject matter, and an explanation as to why the

  document is privileged.” ​Merrill v. Dyck-O'Neal, Inc.​, 215CV232FTM38MRM, 2016 WL

  7045625, at *4 (M.D. Fla. July 22, 2016). Failure to provide a timely privilege log constitutes a

  waiver as a matter of law. ​Pensacola Firefighters' Relief Pension Fund Bd. of Trustees v.

  Merrill Lynch Pierce Fenner & Smith, Inc.,​ 265 F.R.D. 589, 592 (N.D. Fla. 2010) (“There is

  abundant district court case law, mostly unreported, holding that a party claiming privilege is

  obliged to produce a privilege log and its failure to do so means the privilege is

  waived”)(collecting cases).




                                             Page # 3 of 6
Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 4 of 6



         As an initial matter, Plaintiff’s initial disclosures were due on October 24, 2019.

  Plaintiff’s failure to provide a privilege log more than 2 months later constitutes a waiver of its

  privilege.


         Additionally, a trade secret “means information, including a formula, pattern,

  compilation, program, device, method, technique, or process that.” §688.002(4), Fla. Stat. “The

  burden is on the party resisting discovery to show that the information sought is a trade secret.”

  SCIGRIP, Inc. v. Engineered Bonding Sols., LLC​, 615CV653ORL22KRS, 2016 WL 11566647,

  at *2 (M.D. Fla. Aug. 19, 2016). Plaintiff claims its royalty agreement is a trade secret, yet

  failed to provide any proof that its agreement contains a “formula, pattern, compilation, program,

  device, method, technique, or process” to qualify it as a privilege. Plaintiff has simply failed to

  meet its burden to assert such a privilege.


  III.   Plaintiff waived any privilege by failing to make timely objection


         “As a general rule, a responding party's failure to make a timely and specific objection to

  a discovery request waives any objection based on privilege.” ​U.S. Fid. & Guar. Co. v. Liberty

  Surplus Ins. Corp.,​ 630 F. Supp. 2d 1332, 1340 (M.D. Fla. 2007)


         Here, In addition to Plaintiff’s direct waiver by failing to provide a privilege log, Plaintiff

  has also waived any objection to its initial disclosures by failing to make timely objections.

  Plaintiff’s initial disclosures were due on October 24, 2019, yet to date, Plaintiff has not provided

  any discovery, nor made any objections, thus as a general rule, it waived any objection based on

  privilege.


  IV.    Plaintiff’s reliance on the Wisconsin case is misplaced


                                                Page # 4 of 6
Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 5 of 6



         Lastly, as a final attempt to justify its refusal to comply with the rules of discovery,

  Plaintiff cites to the Wisconsin case for a finding that the information sought is already available

  to Defendant’s counsel, and therefore does not have to be produced. [D.E. 42 at 1 n. 1].


         This argument must fail for multiple reasons. ​First​, Defendant’s counsel declared under

  oath that it did not receive Plaintiff’s Belnick Inc royalty agreement. [D.E. 34-1 at 1 ❡ 3].

  Second,​ even if Defendant’s counsel were to receive such information as a consultant in the

  Wisconsin action, the Wisconsin protective order prevents such disclosure to Defendant. [D.E.

  29-1]. Plaintiff is essentially proposing Defendant’s counsel violate the Wisconsin protective

  order, rather than Plaintiff comply with the rules of discovery. Such a position is also paradoxic,

  as Plaintiff has filed multiple motions entirely based on the proposition that the information from

  the Wisconsin action may not be used for the case sub judice. ​Lastly,​ applying a Wisconsin

  ruling to this case would violate Defendant’s constitutional due process right under the doctrine

  of nonparty preclusion. S​ee Richards v. Jefferson County, Ala.,​ 517 U.S. 793 (1996).


         WHEREFORE, Defendant respectfully requests this Court grant its motion to compel

  initial disclosures, including the computation for each category of damages, along with

  documents or other evidentiary material supporting each category of damages, including but not

  limited to its royalties agreement with Belnick, Inc, and its marketing and advertising costs.




                                             Page # 5 of 6
Case 0:19-cv-60270-RKA Document 43 Entered on FLSD Docket 12/30/2019 Page 6 of 6



                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on December 30, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.


         Respectfully submitted,


                                       Shlomo Y. Hecht, P.A.
                                       3076 N Commerce Parkway
                                       Miramar, FL 33025
                                       Phone: 954-861-0025

                                       By: /s/ ​Shlomo Y Hecht
                                       Florida State Bar No.: 127144
                                       Email: sam@hechtlawpa.com
                                       Attorney for Defendant OJ COMMERCE, LLC




                                            Page # 6 of 6
